Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuity/Reexam Information for 16/813661 
    
        
            
                                
            
        
    

Parent Data16813661, filed 03/09/2020 is a continuation of 14970044, filed 12/15/2015 ,now U.S. Patent #10585850 14970044 is a continuation of 13925768, filed 06/24/2013 ,now U.S. Patent #9218348 and having 1 RCE-type filing therein13925768 is a continuation of 09957459, filed 09/21/2001 ,now U.S. Patent #8473478 09957459 Claims Priority from Provisional Application 60234221, filed 09/21/2000


Preliminary amendment
1.	Claims presented for examination: 1-52
	Claims canceled: 21-51
	Claims pending: 1-20

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 03/23/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 17 included “signal” which is not fallen within 35 U.S.C 101.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8,473,478 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims directed to the same subject matter such backing file before the file change using detecting program.  Claims in 478 are more details than the instant application.  One skill in the art would have remove some the language and arrive the same invention

5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31of U.S. Patent No. 9,218,348 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims directed to the same subject matter such backing file before the file change using detecting program.  Claims in 478 are more details than the instant application.  One skill in the art would have remove some the language and arrive the same invention

6.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21of U.S. Patent No. 10,229,123 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims directed to the same subject matter such backing file before the file change using detecting program.  Claims in 478 are more details than the instant application.  One skill in the art would have remove some the language and arrive the same invention

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-4 and 6-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koshishaka (US. Patent No. 6,629,109 B1) in view of Dunphy et al.  (US. Patent No. 5,638,509).

As to claim 1, Koshisaka discloses in a computing device, a method for archiving files comprising:
detecting an instruction from a resident program to perform an operation on an operating file; and 
Koshisaka does not explicitly disclose capturing the operating file temporally proximate to the operation being performed on the operating file, responsive to the detection of the instruction.  However, Koshisaka discloses the file manipulation monitoring section 201 constantly monitors API (Application Program Interface) commands which are outputted by the application 1 to the operating system 3 and thereby detects the file manipulation which is (going to be) executed by the application 1...In the case wherein the file manipulating is “file deletion” (“Yes” in the step S2), the file manipulation monitoring section 21 instructs the processing section 22 to store a “deleted file name” and a corresponding “backup file name” in the deleted file name memory section 23 (step 23). The deleted file name is the name of the file (to be) 

As to claim 2, Koshisaka discloses the method of claim 1 wherein capturing the operating file includes creating an archive file and storing the archive file in a storage location (col. 6, lines 35-45).

As to claim 3, Koshisaka discloses the method of claim 2 wherein the archive file includes a copy of the operating file (col. 6, lines 35-45).

As to claim 4, Koshisaka discloses the method of claim 2 wherein the archive file includes portions of the operating file (backup file store whole or portions of the file) (col. 6, lines 35-45).



As to claim 7, discloses the method of claim 6 wherein capturing the file includes saving the archive file subsequent to detecting the instruction to perform the operation (file capture save delete file as backup file) (col. 6, lines 35-67).

As to claim 8, discloses the method of claim 2 wherein capturing the file includes saving the archive file subsequent to the operation being performed on the operating file (file is save as backup file when operation delete file) (col. 6, lines 35-67).

As to claim 9, Koshisaka discloses the method of claim 2 wherein the storage location includes a buffer (computer system include RAM = buffer) (col. 5, lines 66).

As to claim 10 Koshisaka discloses the method of claim 2 wherein the first storage location includes a storage device (memory section 23) (col. 6, lines 35-67).

As to claim 11, Koshisaka discloses the method of claim 10 wherein the storage device includes at least one of a group comprising a magnetic storage medium, an optical storage medium, and a solid-state storage device (memory) (col. 6, line 55).

As to claim 12, Koshisaka discloses the method of claim 10 wherein the storage location includes a directory disposed on said storage device (memory section 23 includes file directory) (col. 6, line 55).



As to claim 14, Koshisaka disclose the method of claim 1 further comprising determining whether the operating file has previously been captured prior to capturing the file (tempt file are the filed have been captured during editing) (col. 6, lines 19-31).

As to claim 15, Koshisaka discloses method of claim 1 wherein the operation causes a change in the operating file (file update and rename) (col. 6, lines 19-31).

As to claim 16, Koshisaka discloses an article of manufacture comprising a computer usable medium having computer readable program code for performing the method of claim 1 (a record medium such as an FD (floppy disk), DC-ROM, ROM, etc) (col. 5, lines 65-66).

As to claim 17, discloses a data transmission signal having computer readable program code for performing the method of claim 1 (programs from medium such as an FD (floppy disk), DC-ROM, ROM, etc) (col. 6, liens 64-67).

As to claim 18, Koshisaka discloses an article of manufacture comprising a processor configured to perform the method of claim 1 (a record medium such as an FD (floppy disk), DC-ROM, ROM, etc) (col. 5, lines 65-66).
s 1-4 and 6-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koshisaka (US. Patent No. 6,629,109 B1) in view of Dunphy et al.  (US. Patent No. 5,638,509) and further in view of Whiting et al.  (Patent No. 5,778,395).
As to claim 5, both Koshisaka and Hughes disclose the method of claim 4 excepting wherein the archive file includes pointers directed to one or more storage locations, wherein each of the one or more second storage locations contains at least a portion of the operating file. However, Whiting discloses wherein the archive file includes pointers directed to one or more storage locations, wherein each of the one or more second storage locations contains at least a portion of the operating file (backup operations after initial backup on a particular volumes, only those files which has changed since the previous backup need to be read from the volume and stored on the backup storage means; pointers to the content unmodified data…) (col. 5, lines 3-33).  This suggest wherein the archive file includes pointers directed to one or more storage locations, wherein each of the one or more second storage locations contains at least a portion of the operating file.  Therefore, it would have been obvious to one ordinary skill in the art to modify both Koshisaka and Hughes to include wherein the archive file includes pointers directed to one or more storage locations, wherein each of the one or more second storage locations contains at least a portion of the operating file as disclosed by Whiting in order to locate file for recovery.
9.	Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunphy et al.  (US. Patent No. 5,638,509).
As to claim 19, Dunphy discloses in a computing device, a method for moving files from a first storage location to a second storage location comprising: 
searching a first storage location for files responsive to the occurrence of a first event (retrieve event log 12 and uses the information to identified data files) (col. 4, lines 41-43));

However, Dunpy does not explicitly disclose first event and second event.  However, in Dunphy retrieving the event log and 12 and uses the information contain therein to identify the data files is first event and data file transmitted to data backup file is a second event.  Therefore, it would have been obvious to one ordinary skill in the art to include retrieving the event log and 12 and uses the information contain therein to identify the data files is first event and data file transmitted to data backup file is a second event in order to protect the backup data.

As to claim 20, Dunphy discloses the method of claim 19, wherein the first storage location includes a buffer (data storage) (col. 4, line 60).
21-51. (canceled)
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041.  The examiner can normally be reached on Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAOQUOC N. TO
Examiner
Art Unit 2154



/BAOQUOC N TO/Primary Examiner, Art Unit 2154